UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6298


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC WILLIAMS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00123-HEH-1; 3:10-cv-00628-HEH)


Submitted:   June 21, 2012                   Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Williams, Appellant     Pro Se.       Angela Mastandrea-Miller,
Assistant United States      Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Williams       seeks     to    appeal    the    district      court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate         of    appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,       537    U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We grant Williams’ motion to proceed in forma pauperis and we

dispense    with        oral   argument      because        the    facts    and    legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3